Citation Nr: 0312243	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a dislocated left shoulder, based on 
an initial award.  

2.  Entitlement to a disability rating in excess of 10 
percent for bronchial asthma, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
and assigned a 20 percent disability rating for the residuals 
of a dislocated left shoulder and a noncompensable disability 
rating for bronchial asthma.  The effective date of the grant 
of service connection and assignment of the ratings was in 
June 1992.  By a rating action dated in March 1998, the 
noncompensable evaluation assigned to bronchial asthma was 
increased to 10 percent, effective from June 1992, and, by 
rating action dated in November 2002, the rating was 
increased to 30 percent, effective from October 1996, the 
effective date of the amended regulations pertaining to 
bronchial asthma.  The veteran pursued his appeal.  The 
veteran has since moved into the jurisdiction of the Roanoke, 
Virginia, RO, from where this case is certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran is right hand dominant.  

3.  Residuals of a dislocated left shoulder are manifested by 
complaints of pain and limitation of motion of the left arm 
from midway between the left side and shoulder level, with 
pain on motion.  

4.  Prior to October 7, 1996, bronchial asthma was diagnosed 
as mild, manifested by wheezing and dyspnea occurring several 
time a year and controlled by medication.   

5.  Effective from October 7, 1996, the veteran has been 
using multiple inhalers and taking Prednisone, but he has not 
been on at least three per year courses of systemic 
corticosteroids.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a dislocated left shoulder, since 
the effective date of the grant of service connection, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a 
Diagnostic Code 5201 (2002).  

2.  The criteria for a disability rating in excess or 10 
percent for bronchial asthma, from the date of the grant of 
service connection through October 6, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.97 Diagnostic Code 6602 (1996).  

3.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma, effective from October 7, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.10, 4.97 Diagnostic Code 6602 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the correspondence sent to the veteran 
in February 1993, March 1998 , describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, a and December 2002 
letter specifically informing the veteran of VCAA, and a May 
1993 Statement of the Case, and Supplement Statements of the 
Case, dated in March 1998 and November 2002, the latter 
included the provisions of the VCAA, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  In addition, 
the veteran testified at a personal hearing held at the 
Board.  No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  



Factual Background

While in service, the veteran sustained a dislocated left 
shoulder and was diagnosed with asthma.  He is right hand 
dominant.  

Post-service, he underwent VA examination in November 1992, 
which revealed that the left shoulder had slight swelling at 
the lateral aspect; slight tenderness at the anterior aspect; 
marked tenderness at the superior aspect; with a boney 
protrusion at the acromioclavicular joint, which was very 
tender on palpation.  Range of motion of the left shoulder 
revealed flexion to 45 degrees; abduction to 50 degrees; 
interior rotation to 20 degrees; and exterior rotation to 10 
degrees, all performed with pain on motion.  X-rays of the 
left shoulder were normal.  Chest was clear to auscultation.  
He related using inhalers and denied dyspnea on exertion, 
productive cough, and sputum.  There was no cyanosis or 
clubbing.  Pulmonary function test (PFT) results were normal.  
The diagnoses were residuals of a dislocation of the left 
shoulder and mild bronchial asthma, by history.  

During the veteran's personal hearing held at the Board in 
October 1993, he testified experiencing constant left 
shoulder pain, with limitation of motion of the shoulder.  He 
noted he used a pump machine for asthma, and had experienced 
six or seven exacerbations of asthma since his separation 
from service.  

The veteran's VA outpatient treatment reports for November 
1992 to March 1996 show numerous treatments for asthma, 
controlled with medication and an inhaler.  The November 1992 
PFT results showed the FEV-1 (Forced Expiratory Volume in one 
second) was 89 percent; the November 1994 PFT results 
revealed FEV-1 as 88 percent.  At that time, he had wheezing, 
productive cough with phlegm, was using an inhaler, and had 
been prescribed Prednisone.  The VA reports also show that he 
was seen for complaints of left shoulder pain.  X-ray taken 
of the shoulder in August 1995 revealed no significant 
radiographic abnormality.  

VA examination report of November 1995 indicates the veteran 
complaining of increased shortness of breath, precluding 
physical work or climbing a flight of stairs.  Examination 
revealed normal breath sounds and X-ray revealed no chest 
abnormality.  PFT revealed a suggestion of increased residual 
volume and increased total lung capacity, with the atrial 
blood gases and FEV-1/FVC ratio normal.  

The report of the veteran's December 1995 VA examination 
notes complaints of persistent pain and popping in the left 
shoulder.  Examination revealed no swelling and no notable 
deformity of the shoulder.  Left acromioclavicular joint was 
markedly tender.  Range of motion showed flexion to 80 
degrees; extension to 35 degrees; abduction to 75 degrees; 
adduction to 20 degrees; internal rotation to 90 degrees; and 
external rotation to 35 degrees.  X-rays revealed normal left 
shoulder.  

The veteran's VA outpatient treatment reports for various 
periods from early 1996 to mid-2001 show treatment for asthma 
and left shoulder pain.  The reports for February 1996 and 
December 1996 show asthma controlled with medication.  

The report of the April 2002 VA orthopedic examination notes 
complaints of left shoulder pain and limitation of use of the 
shoulder due to pain.  The appearance of the left shoulder 
demonstrated an abnormal elevation of the clavicle.  
Examination revealed left shoulder instability.  Range of 
motion showed flexion to 90 degrees, with pain; abduction to 
80 degrees, which was normal; external rotation to 45 
degrees, with pain and internal rotation to 80 degrees.  Left 
shoulder demonstrated pain, fatigue, weakness, lack of 
endurance and incoordination.  X-rays revealed degenerative 
joint disease in the left shoulder.  There were no findings 
of malunion, although there was elevated clavicle in 
relationship to the acromion process; no ankylosis.  The 
examiner offered that pain could significantly limit the 
veteran's function and ability during flare-ups.  

The report of the veteran's April 2002 pulmonary examination 
indicates complaints of frequent daily cough, productive of 
clear phlegm, with occasional streaks of blood in phlegm when 
coughing; exertional dyspnea and generalized weakness after 
walking one and a half blocks at a leisure pace.  He was 
using inhalers and taking Prednisone.  A June 2002 addendum 
noted PFT results showed FEV-1 of 71 percent and FEV-1/FVC of 
77 percent; post-bronchodilator, FEV-1 was 81 percent and 
FEV-1/FVC of 83 percent.  Chest x-ray revealed poor 
inspiration, vague 2cm opacity just below the right hemi 
diaphragm, clear lung fields, and no adenopathy.  The 
diagnoses were mild small airway disease and right Basilar 
lung opacity.  An October 2002 addendum noted that the 
examiner had reviewed the veteran's medical records and 
offered the diagnoses of chronic asthma; chronic tobacco 
abuse; small airway lung disease, mild; right Basilar lung 
opacity; and no evidence for significant chronic obstructive 
lung disease (COPD).  

Analysis

Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations under the original 
and, where appropriate, revised rating criteria, in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Likewise, the 
Board has considered the appropriateness of the initial 
ratings for the disabilities currently under consideration 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Further, in the case where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary, and, in deciding 
such case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13 (1991).  

A.  Left Shoulder

The veteran's residuals of a dislocated left shoulder are 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for evaluation of the musculoskeletal system, 
specifically Diagnostic Code 5201, pertaining to limitation 
of motion of the affected arm.  In this case, the veteran is 
right hand dominant.  Under Diagnostic Code 5201, a 20 
percent rating is warranted for limitation of motion of the 
arm (minor or major) when motion is possible to shoulder 
level or when flexion of the minor arm is possible to midway 
between the side and shoulder level.  A 30 percent rating is 
warranted when motion of the minor arm is possible to 25 
degrees from the side.  See 38 C.F.R. § 4.71a.  

The medical findings show that the veteran has some 
limitation of motion of the left arm, especially with flexion 
of the arm, compatible with the criteria for a 20 percent 
rating.  On VA examination in November 1992, flexion of the 
left arm was to 45 degrees, which is midway between his side 
and shoulder level (shoulder level being 90 degrees).  On VA 
examination in December 1995, flexion of the arm was to 80 
degrees and, in April 2002, flexion was to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.  During each examination, ranges 
of motion were accompanied with complaints of pain on motion.  
In the absence of medical evidence of greater limitation of 
motion, such as the arm's flexion being limited to 25 degrees 
from the side, a greater disability rating of 30 percent is 
not warranted under Diagnostic Code 5201.  

In determining that no more than a 20 percent rating is 
warranted under Diagnostic code 5201, consideration of 
functional loss of the left shoulder has been considered, to 
include complaints of left shoulder pain and medical findings 
of fatigue, weakness, lack of endurance, some instability and 
incoordination, with left shoulder pain being the most 
problematic.  There is some instability in the left shoulder; 
however, the multiple VA examinations also note greater 
degrees of flexion of the left arm between 1992 and 2002.  In 
the absence of objective medical evidence showing greater 
severity of the left shoulder, such as medical evidence of 
severe instability or greater limitation of motion, no higher 
evaluation is appropriate.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca, 8 Vet. App. at 206.  

Further, in the absence of medical evidence of, or of 
disability comparable to, ankylosis, fibrous union of the 
humerus, false flail joint or flail shoulder, there is no 
basis for assignment of a higher rating for the dislocated 
left shoulder under Diagnostic Code 5200 or 5202.  See 
38 C.F.R. § 4.71a.  In fact, the examining physician in April 
2002 specifically noted he found no malunion and no ankylosis 
, although he did note the veteran had elevation of the 
clavicle in relationship to the acromion process.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's residuals of a dislocated left shoulder at any 
stage under consideration.  It should be remembered that, 
generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for the veteran's 
residuals of a dislocated left shoulder under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Likewise, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  

For the record, the  Board notes that the RO, in a rating 
action dated in November 2002, granted service connection for 
arthritis in the left shoulder and assigned a separate 10 
percent rating for left shoulder arthritis, effective from 
April 2002, the date of the VA examination first showing 
arthritis confirmed by x-ray findings.  However, there is no 
issue pertaining to arthritis of the left shoulder on appeal.  

B.  Asthma

The veteran's bronchial asthma is evaluated in VA's Schedule 
for Rating Disabilities under the criteria for evaluation of 
the respiratory system, specifically Diagnostic Code 6602.  
See 38 C.F.R. § 4.97.  During the pendency of this appeal, VA 
amended the regulations affecting the evaluation of diseases 
of the respiratory system, including bronchial asthma, 
effective October 7, 1996.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 308.  In light of the reasons set 
forth below, the current regulatory criteria pertaining to 
bronchial asthma, effective October 7, 1996, are more 
favorable to the veteran.  However, if the revised version is 
more favorable, as in the veteran's case, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and only the earlier version of the 
regulation may be applied for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g). see 
also VAOPGCPREC 3-2000 (2000).  

The criteria in effect prior to October 7, 1996, provides 
under Diagnostic Code 6602 that, in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  A 10 percent 
rating is warranted for mild bronchial asthma manifested by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year, with no clinical findings between attacks.  A 30 
percent rating is warranted for moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10-14 day intervals), with moderate dyspnea on exertion 
between attacks.  A 60 percent rating is warranted for severe 
bronchial asthma manifested by frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks, with only temporary relief by medication and 
more than light manual labor precluded.  A 100 percent rating 
is warranted for pronounced bronchial asthma manifested by 
very frequent asthmatic attacks, with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  See 
38 C.F.R. § 4.97 (1996).  

Under the criteria in effect prior to October 7, 1996, the 
veteran's bronchial asthma is appropriately rated as 10 
percent disabling.  The medical evidence shows mild asthma, 
by history, on VA examination in November 1992.  VA 
outpatient treatment reports for November 1992 to March 1996 
show numerous treatments for asthma, controlled with 
medication and an inhaler.  In November 1992, he had 
wheezing, productive cough with phlegm, was using an inhaler, 
and had been prescribed Prednisone.  November 1995 VA 
examination revealed normal breath sounds and chest X-ray 
revealed no abnormality.  PFT revealed a suggestion of 
increased residual volume and increased total lung capacity, 
with the atrial blood gases and FEV-1/FVC ratio normal.  The 
reports for February 1996 and December 1996 show asthma 
controlled with medication.  In the absence of medical 
evidence showing greater severity, such as moderate or worse 
bronchial asthma manifested by frequent attacks, moderate or 
worse dyspnea on exertion or marked loss of weight, a 
disability rating or 30 percent or more is not warranted.  
Under the circumstances, a 10 percent rating for bronchial 
asthma, since the award of service connection for the 
disability through October 6, 1996, is entirely appropriate 
and fully comports with the applicable schedular criteria.  

The criteria in effect as of October 7, 1996, provides under 
Diagnostic Code 6602 that, in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  A 10 percent 
rating is warranted if bronchial asthma is manifested by FEV-
1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 
percent; or intermittent inhalational or oral bronchodilator 
therapy is needed.  A 30 percent rating is warranted if 
bronchial asthma is manifested by FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication is needed.  A 60 percent rating 
is warranted if bronchial asthma is manifested by FEV-1 of 40 
to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted if bronchial asthma is 
manifested by FEV-1 less than  40 percent predicted; or FEV-
1/FVC less than 40 percent; or more than one attack per week 
with episodes of respiratory failure; or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 38 C.F.R. § 4.97 (2002).  

On recent VA examination, the veteran indicated that he was 
using inhalers and taking Prednisone, but medical evidence 
does not reflect any intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  He 
had a productive cough and exertional dyspnea.  The shape of 
his chest was normal, with good respiratory movements; lungs 
were clear, with good air movement.  PFT results showed FEV-1 
of 71 percent and FEV-1/FVC of 77 percent; post-
bronchodilator, FEV-1 was 81 percent and FEV-1/FVC of 83 
percent.  Under the circumstances the criteria for a 30 
percent rating is warranted under the criteria in effect 
October 7, 1996; however, in the absence of showing greater 
severity, such as FEV-1 of 40 to 50 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required c are of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, the criteria for a 
higher rating, 60 percent or greater, have not been met under 
criteria in effect October 7, 1996.  

Also, without medical evidence showing frequent (separated by 
only 10 to 14 days) attacks, or greater, moderate dyspnea or 
greater, or marked loss of weight, a disability rating in 
excess of 10 percent is not warranted under the criteria in 
effect prior to October 7, 1996.  Under the circumstances, a 
30 percent rating for bronchial asthma is entirely 
appropriate under the current criteria, effective from 
October 7, 1996, and fully comports with the applicable 
schedular criteria.  In addition, there is no basis for 
assignment of a higher rating for bronchial asthma pursuant 
to any other potentially applicable diagnostic code.  Because 
there is a specific diagnostic code to evaluate the veteran's 
bronchial asthma, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
bronchial asthma at any stage under consideration.  Further, 
the degrees of disability specified under the rating schedule 
generally are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's bronchial asthma 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  



ORDER

As the assignment of a 20 percent rating since the grant of 
service connection for residuals of a dislocated left 
shoulder was proper, a higher rating is denied.  

As the assignment of a 10 percent rating since the grant of 
service connection for bronchial asthma through October 6, 
1996, was proper, a higher rating for this period is denied.  

As the assignment of a 30 percent rating, effective October 
7, 1996, for bronchial asthma was proper, a higher rating 
effective that date is denied.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

